DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barkow (FR741039A-Translation provided). 
 For claim 1, Barkow teaches:
A nuisance animal trapping assembly comprising: (“Trap for rats and other animals.” Fig 1)
a box defining an interior space, (“The receptacle-trap can be of various shapes and sizes: a more or less large box”, Receptacle defines the interior space )
 the box having a top, (“a lid that can be closed tightly
 the top being open, (see how the top of interior of assembly is open when the lid is in an  open configuration in Fig 1)
the box having a hole positioned in a side thereof proximate to a bottom thereof; (Fig 1, see the hole of the box through which b is inserted)
a closure engaged to the box proximate to the hole and being configured for selectively closing the hole; (Fig 1, Ref c, “The tube contains a freely suspended door c which opens inside the barrel and cannot open outside because of the threshold d”)
a lid hingedly engaged to the box and being positioned for selectively closing the top; (Fig 1, see the hinge that selectively closes the top lid)
and a bait station selectively positionable in the interior space and being configured for attracting a nuisance animal, wherein the bait station is configured for attracting the nuisance animal through the hole, (“In addition, a fragrant bait, for example grilled bacon for the rats or another food according to the animals to be taken, is placed in the receptacle” “A removable round grid h is placed between the lid and the intermediate bottom, and grilled bacon is placed there, the smell of which will attract rats”)
wherein the closure is configured for retaining the nuisance animal within the interior space for trapping the nuisance animal. (Fig 1, Ref c, “The tube contains a freely suspended door c which opens inside the barrel and cannot open outside because of the threshold d”)
For claim 2, Barkow further teaches:
wherein each side of the box has a hole positioned therein. (Fig 1, see how each side has a hole positioned therein where the tube b is inserted) 
For claim 12, Barkow further teaches:
further including a tray positioned in the interior space proximate to the top, (Fig 1, Ref h)
wherein the tray is configured for positioning a toxic substance for euthanizing the nuisance animal. (“When the rats or other animals have entered the trap, they can be killed with gas (by plugging the openings of the receptacle and introducing carbonic acid, for example”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkow (FR741039A-Translation provided).
For claim 10, Barkow further teaches:
further including a plate coupled to the box and positioned in the interior space, (Fig 1, Ref g)
such that the plate defines a set of ramps and a set of ledges, wherein each ramp is 8configured for traversing by the nuisance animal, such that an associated ledge is reachable by the nuisance animal (Fig 1, Ref g)
Barhow doesn’t teach:
a plurality of plates 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trapping assembly of Barhow to comprise a plurality of plates to provide for a plurality of plates for the animals to traverse, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim(s) 3, 7, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkow (FR741039A-Translation provided) in view of Cassens (US 20200288696 A1).
For claim 3, Barkow further teaches:
wherein the closure comprises a flap positioned in the interior space and hingedly engaged to the box, (Fig 1, see how the flap c is positioned in the interior space and hingedly engaged to the box a)
 wherein the flap is configured hinging relative to the box for passing of the nuisance animal into the interior space, and for rebounding for preventing the nuisance animal from exiting the interior space via the hole. (Fig 1, Ref c, “The tube contains a freely suspended door c which opens inside the barrel and cannot open outside because of the threshold d”)
Barkow doesn’t teach:
the flap being spring-loaded,
Cassens teaches:
A nuisance animal trapping assembly (figs and abstract)
Comprising a flap (Fig 1, Ref 122)
The flap being spring-loaded  (para0029, claim 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flap of Barkow such that it was spring-loaded as taught by Cassens to provide for a secure one-way, spring-biased door to move the flap. 
For claim 7, Barkow doesn’t teach but Cassens further teaches:
further including a handle engaged to the box proximate to the top, wherein the handle is configured for grasping in a hand of a user for manipulating the box. (para0008, 0030, Fig 2, Ref 142)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping assembly of Barkow such that it comprised a handle as taught by Cassens to provide for a convenient handing of the trap (para0030). 
For claim 13, Barkow doesn’t teaches but Cassens further teaches:
wherein the tray being slidably engaged to the box and selectively extensible from the box through a slot positioned therein. (para0030, Fig 1-3, Ref 140 positioned within slot 1184)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tray of Barkow such that it was slidably engaged to the boxed through a lot taught by Cassens to allow the tray to be removed for maintenance of the trap and cleaning. 
Claim(s) 4, 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkow (FR741039A-Translation provided) in view of Cassens (US 20200288696 A1) and in view of Files et al. (US 20200253187 A1- herein Files).
For claim 4, Barkow as modified doesn’t teach:
further including a lock unit engaged to the lid and being selectively engageable to the box with the lid in a closed configuration, such that the lock unit is positioned for locking the lid to the box.
Files teaches:
A nuisance animal trapping assembly (Figs and abstract)
A lid (Fig 1, Ref 104, para0046)
A box (Fig 1, Ref 118)
further including a lock unit engaged to the lid and being selectively engageable to the box with the lid in a closed configuration, such that the lock unit is positioned for locking the lid to the box. (Fig 1, Refs 122+120, para0046)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping assembly of Barkow as modified such that it comprises a locking unit as taught by Files to provide for a secure locking mechanism to hold the lid between a closed position and an open position. 
For claim 5, Barkow as modified doesn’t teach:
further including: an aperture positioned in the lid; and a panel engaged to the lid and covering the aperture, the panel being substantially transparent, wherein the panel is configured to allow viewing of contents of the box.  
Files further teaches:
further including: an aperture positioned in the lid; (Fig 1, see the aperture in the lid that receives 146)
and a panel engaged to the lid and covering the aperture, (Fig 1, Ref 146)
the panel being substantially transparent, wherein the panel is configured to allow viewing of contents of the box.  (para0049)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping assembly of Barkow as modified such that it comprises an aperture with a viewing panel as taught by Files to enable the user to view the interior components (Para0049). 
Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkow (FR741039A-Translation provided) in view of Cassens (US 20200288696 A1) and in view of Mao (CN106332861 A). 
For claim 6, Barkow as modified doesn’t teach:
further including a set of wheels engaged to the bottom of the box, wherein the wheels are configured for locomoting the box upon a surface. 
Mau teaches:
A nuisance animal trapping assembly (abstract and figures)
further including a set of wheels engaged to the bottom of the box, wherein the wheels are configured for locomoting the box upon a surface. (Fig 1, Ref 49)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping assembly of Barkow as modified such that it comprises a set of wheels as taught by Mau to allow the device to be mobile for convivence in transportation. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkow (FR741039A-Translation provided) in view of Cassens (US 20200288696 A1) and in view of Dong (CN107211992 A). 
For claim 8, Barkow as modified doesn’t teach:
wherein the bait station comprises a cage having an edible bait positioned therein.
Dong teaches:
A nuisance animal trapping assembly (abstract and figures)
wherein the bait station comprises a cage having an edible bait positioned therein. (Fig 1, Ref 2+3, “In the figure, 1 is a bait is active ring, 2 and 3 are suspended food cage, 4”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping assembly of Barkow as modified such that it comprises a cage having an edible bait positioned therein as taught by Dong to prevent the animal from accessing and consuming the bait.  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkow (FR741039A-Translation provided) in view of Cassens (US 20200288696 A1) and in view of Shapland (US20040025410A1). 
For claim 9, Barkow as modified doesn’t teach:
further including: a counter engaged to the box proximate to the hole and being configured for detecting entry of the nuisance animal into the interior space, wherein the counter is configured for counting the nuisance animals entering the interior space; and a display coupled to an exterior box and being operationally coupled to the counter, wherein the display is configured for presenting a count of the nuisance animals passing into the interior space.
Dong teaches:
A nuisance animal trapping assembly (abstract and figures)
further including: a counter engaged to the box proximate to the hole and being configured for detecting entry of the nuisance animal into the interior space, wherein the counter is configured for counting the nuisance animals entering the interior space; (Fig 5, para0068) 
and a display coupled to an exterior box and being operationally coupled to the counter, wherein the display is configured for presenting a count of the nuisance animals passing into the interior space. (Fig 2, Ref 14, para0068)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping assembly of Barkow as modified such that it comprises a counter and display as taught by Dong to allow the user to quickly and easily see how many rodents are in the trap (para0020). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkow (FR741039A-Translation provided) in view of Cassens (US 20200288696 A1) and in view of Lafforthun (US20040025410A1). 
For claim 11, Barkow as further teaches: 
further including a tube selectively engageable to the box such that the tube extends from the hole, (Fig 1, Refs b) 
Barkow doesn’t teach:
the tube being pleated such that the tube is selectively extensible from the box.
Lafforthun teaches:
A nuisance animal trapping assembly (abstract and figs)
further including a tube selectively engageable to the box such that the tube extends from the hole (Fig 1-4, Ref 18 extends from 38)
the tube being pleated such that the tube is selectively extensible from the box. (col 3, ln 15-16)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tube of Barkow as modified such that it was selectively extensible from the box as taught by Dong to allow the animal to crawl or fly with ease due to the flexibility of the tube (col 2, ln 30-34).  
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkow (FR741039A-Translation provided) in view of Cassens (US 20200288696 A1) in view of Lafforthun (US20040025410A1) in view of Files et al. (US 20200253187 A1- herein Files) in view of Mao (CN106332861 A) in view of Dong (CN107211992 A) and in view of Shapland (US20040025410A1). 
The content of claim 11 is identical in subject matter previously discussed in claims 1-13. Please refer back to rejected claims above. 
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110138677 A1 discloses a trap assembly with a sliding panel and flap opening. 
US 4757638 A discloses an expansible tube. 
US 10973221 B1 discloses a trap assembly with wheels for locomotion. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643